—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Schneier, J.), dated October 24, 2001, which denied its motion to transfer the venue of the action to Queens County.
Ordered that the appeal is dismissed, without costs or disbursements, as the order appealed from was superseded by an order of the same court, dated May 2, 2002, made upon renewal (see Gouvras v McDonald’s, 300 AD2d 569 [decided herewith]). Smith, J.P., Goldstein, H. Miller and Mastro, JJ., concur.